OPINION — AG — (1) THE NEWLY CREATED OKLAHOMA STATE DEPARTMENT OF TRANSPORTATION HAS THE STATUTORY AUTHORITY TO ACCEPT FEDERAL FUNDS FOR RAIL SERVICE ASSISTANCE UNDER THE RAILROAD REVITALIZATION AND REGULATORY REFORM ACT OF 1976. (2) THE DEPARTMENT CANNOT PAY " RAIL SERVICE CONTINUATION PAYMENTS " TO A RAILROAD COMPANY WHETHER THE FUNDS BE FROM PUBLIC OR PRIVATE SOURCES. (VICTOR HILL) ** SEE: 646 P.2d 605, APPLICATION OF STATE EX REL OKLAHOMA STATE DEPARTMENT OF TRANSPORTATION, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, 66 O.S. 302.1 [66-302.1]